--------------------------------------------------------------------------------

Exhibit 10.1
 
[image00005.jpg]


November 22, 2013


Keith Nealon
c/o ShoreTel, Inc.
960 Stewart Drive
Sunnyvale, CA  94085


Dear Keith,


RE:            Transitional Employment


We acknowledge receipt of your resignation of employment to be effective on
February 28, 2014.  We are pleased that you will be staying on in your current
role through December 31, 2013 and in an advisory role for a transitional period
of employment with us (“ShoreTel” or the “Company”).  This letter (the
“Agreement”) confirms the agreement between you and ShoreTel regarding the terms
of your continued transitional employment and your separation and offers you
such continued transitional employment and potential separation compensation in
exchange for a general release of claims and covenant not to sue.


Position and Duties. Commencing January 1, 2014, you will be employed in the
position of advisor to the Company’s Chief Executive Officer.  We anticipate
that your full-time transitional employment will commence on January 1, 2014 and
that your last day of employment with the Company will be the earlier of
February 28, 2014 or any earlier date on which your employment ends (the
“Separation Date” and such period of employment, the “Transition Period”).  
Your duties during the Transition Period will include supporting integration
activities, and advising and providing support as reasonably requested by the
CEO.


Your employment with ShoreTel is employment “at-will”. This means that you are
free to terminate your employment with ShoreTel at any time, with or without
Cause. Likewise, ShoreTel has the right to terminate your employment with or
without Cause, and with or without notice, at any time.


Transition Compensation and Benefits. Provided you both accept this Agreement
and sign and do not revoke the general release and waiver of claims in favor of
the Company, in the form attached hereto (the “First Release”), and satisfy all
conditions stated in the First Release to make such release effective as of the
date of this Agreement, you will be eligible for continued employment during the
Transition Period and the compensation set forth in this “Transition
Compensation and Benefits” section.


Until the Separation Date, the Company will continue to pay you your regular
base salary (annualized at $285,000), and you will continue to be eligible for
benefits currently afforded to you, including vacation accrual, participation in
the ESPP, 401(k) Plan, continued vesting of your equity awards and
Company-sponsored health benefit plans to the fullest extent allowed by such
plans.


You will remain eligible to receive and will be paid your bonus under the
Company’s executive bonus plan for the first half of the Company’s 2014 fiscal
year for which you were eligible in your capacity as the Company’s President &
General Manager, Cloud Division, subject to determination and approval by the
Company’s Board of Directors (the “1HFY14 Variable Bonus”) and your continued
employment on the earlier of: (a) the date the bonus is paid, and (b) February
28, 2014.  For clarity, there will be no adjustment to the 1HFY14 Variable Bonus
paid to you based on any calculation of the Company’s executive bonus plan for
the second half of the Company’s 2014 fiscal year.



--------------------------------------------------------------------------------

You acknowledge that the Company paid you a one-time bonus in connection with
your promotion to President and General Manager of ShoreTel’s Cloud Division in
the amount of $76,250, (the “CY13 Performance Bonus”) and pursuant to the terms
of the CY13 Performance Bonus the parties acknowledge that you are required to
repay to the Company on a prorated basis the CY13 Performance Bonus in the event
you voluntarily terminate your employment with the Company prior to February 1,
2014.  Provided you remain employed through February 1, 2014 and the Company has
not terminated your employment for Cause prior to such date, then, the Company
and you acknowledge that your obligation to repay the CY13 Performance shall
lapse on such date.


For the avoidance of doubt, the parties agree that other than the 1HFY14
Variable Bonus and the CY13 Performance Bonus, you will not be eligible for any
other bonus from the Company, including, but not limited to any bonus that
relates to the second half of the Company’s 2014 fiscal year.


Provided you remain employed through February 28, 2014 and the Company has not
terminated your employment for Cause, then, the Company releases you from your
obligation to repay the Conditional Bonus as provided for in the letter
agreement between you and the Company dated September 20, 2013 (the “Conditional
Bonus Agreement”).


Conclusion of Transition Period.  As additional consideration for your continued
transitional employment during the Transition Period and the compensation set
forth above, you also agree to sign and not revoke a general release and waiver
of claims in a form reasonably acceptable to the Company, which shall be in the
form attached hereto (the “Second Release”) and satisfy all conditions stated in
the Second Release to make such release effective within sixty (60) days
following your Separation Date.  If you refuse to do so, you hereby agree to
re-pay to the Company fifty percent (50%) of the base salary payments that you
received during the Transition Period no later than ninety (90) days following
your Separation Date.


Final Payment of Wages and Vacation Pay.  You will be provided a final paycheck
for all salary, reimbursable expenses, accrued vacation and any similar payments
due you from the Company as of the Separation Date, regardless of whether you
accept this Agreement.


Waiver of Severance and Benefits in Retention Agreement.  By accepting this
offer and signing this Agreement you expressly acknowledge and waive any and all
rights you may have in connection with a termination of employment or change of
control as set forth in your retention incentive agreement between you and the
Company dated February 1, 2013 (the “Retention Agreement”), including any rights
you may have with respect to equity vesting acceleration, cash severance and the
Company’ reimbursement of COBRA premiums.  For the avoidance of doubt, your
execution of this Agreement serves as your acknowledgement that you are not
entitled to, and do waive, any of the severance, vesting acceleration and
benefits that are set forth in your Retention Agreement, or any other agreement
except as explicitly provided in this Agreement.


Transition Period Benefits.  If the Company terminates your employment without
Cause prior to February 28, 2014, then, although you otherwise would not have
been entitled to receive any severance benefits from the Company, provided you
have signed this Agreement and if you sign and do not revoke the Second Release
and satisfy all conditions stated in the Second Release to make such release
effective within sixty (60) days following your Separation Date, then no later
than the 61st day following your Separation Date: (i) the Company will pay you
in a lump sum the remaining base salary you would have been paid had you
remained employed through February 28, 2014; (ii) the Company will pay you in a
lump sum your 1HFY14 Variable Bonus, to the extent your Separation Date occurs
on or after the applicable measurement period and such bonus has not already
been paid to you; and (iii) you will be entitled to accelerated vesting of your
outstanding equity awards as though you had remained employed with the Company
through February 28, 2014 (the benefits and payments in subsections (i) – (iii),
the “Transition Period Benefits”).



--------------------------------------------------------------------------------

For clarity, if you voluntarily resign your employment or the Company terminates
your employment for Cause prior to February 28, 2014, you will not be entitled
to any of the Transition Period Benefits set forth in this section.


The term “Cause” shall have the same definition as in the Retention Agreement. 
The “Employment, Invention and Arbitration Agreement” shall be defined as the
Company’s Employment, Confidential Information, Invention Assignment Agreement,
and Arbitration Agreement, dated January 30, 2012.
Confidential Information.  During the Transition Period, you shall continue to
maintain the confidentiality of all confidential and proprietary information of
the Company.  You shall continue to comply with the terms and conditions of the
Employment, Invention and Arbitration Agreement.  you shall return all of the
Company’s property and confidential and proprietary information in your
possession to the Company on the Separation Date.
 
Non-Solicitation.  You agree that for a period of twelve (12) months immediately
following the Separation Date, you shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment, or take away such employees, either for yourself or any other
person or entity without the prior written consent of the Company.  During such
period of twelve (12) months immediately following the Separation Date, you
further agree not to otherwise interfere with the relationship of the Company or
any of its subsidiaries or affiliates with any person who, to your knowledge, is
employed by or otherwise engaged to perform services for the Company or its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then-most recent
prior twelve‑month period as of the Separation Date, a customer or client of the
Company, or any of its subsidiaries.  For the avoidance of doubt, general
solicitations, such as advertising or websites, not specifically targeted at
specific employees of the Company, shall not constitute a direct or indirect
solicitation for the purposes of this paragraph.


Notwithstanding the foregoing, this paragraph shall not limit, but shall instead
supplement, the Company’s employee policies, including without limitation the
provisions set forth in the Employment, Invention and Arbitration Agreement.
 
Non-Competition.  In consideration for your continued employment during the
Transition Period and your eligibility for the Transition Period Benefits, you
agree that for a period of twelve (12) months immediately following the
Separation Date, you shall not as an employee, agent, consultant, advisor,
independent contractor, general partner, officer, director, stockholder,
investor, lender or guarantor of any corporation, partnership or other entity,
or in any other capacity directly or indirectly  participate or engage in, or
render any services to any business engaged in, the design, development,
manufacture, operation, production, marketing, sale or servicing of any product,
or the provision of any service, that is directly competitive or substantially
similar to ShoreTel’s business (“Business”) in the Restrictive Territory (as
defined below).


Notwithstanding the foregoing, you may (i) own, directly or indirectly, solely
as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially similar to the
Business, and (ii) work for a division, entity or subgroup of any of such
companies that engages in the Business so long as such division, entity or
subgroup does not engage in the Business.


The term “publicly traded securities” shall mean securities that are traded on a
national securities exchange.


The term “Restrictive Territory” shall mean each of the fifty states of the
United States, Mexico and Canada.

--------------------------------------------------------------------------------

Taxes.  All amounts payable to you pursuant to this Agreement will be subject to
applicable withholding taxes.  For purposes of this Agreement, with respect to
any payment that is subject to (and not exempt from) Section 409A of the Code,
no payment shall be made on termination of your employment unless such
termination is a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code, and Section 1.409A-1(h) of the regulations
thereunder.


Choice of Law.  This Agreement will be construed and interpreted in accordance
with the laws of the State of Texas (other than their choice-of-law provisions).


Arbitration.  The parties agree that any controversy or any claim arising out of
or relating to the interpretation, enforceability or breach of this Agreement,
including all attachments, shall be settled by arbitration in accordance with
the arbitration provision of the Employment, Invention and Arbitration
Agreement.  If for any reason the arbitration procedure set forth in the
Employment, Invention and Arbitration Agreement is unavailable, you agree to
arbitration under the employment arbitration rules of the American Arbitration
Association or any successor hereto.  The parties further agree that the
arbitrator shall not be empowered to add to, subtract from, or modify, alter or
amend the terms of the Agreement, including all attachments.  Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.
 
Public Filing.  The parties understand and agree that this Agreement will need
to be filed with the Securities and Exchange Commission and that its
confidentiality cannot be protected.
 
Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and you concerning the subject matter of this
Agreement and your relationship with the Company, and supersedes and replaces
any and all prior agreements and understandings between the parties concerning
the subject matter of this Agreement and your relationship with the Company,
including the existing Retention Agreement, and excluding (a) the Employment,
Invention and Arbitration Agreement, (b) the agreements governing the stock
options and restricted stock units (including the equity compensation plan under
which such awards were granted) other than as may be amended in this Agreement,
(c) the Conditional Bonus Agreement and the CY13 Performance Bonus to the extent
not modified herein or (d) any agreements between the Company and you relating
to any and all right that you may have to indemnification by the Company
pursuant to the by-laws and certificate of incorporation of the Company or
pursuant to any agreement between the Company and you.


[Remainder Blank]



--------------------------------------------------------------------------------

Execution.  This Agreement may be executed in counterparts, each of which will
be considered an original, but all of which together will constitute one
agreement.  Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.


Please indicate your agreement with the above terms by signing below.


Sincerely,


/s/ Don Joos


Don Joos
President and Chief Executive Officer
 
I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future

   
/s/ Keith Nealon
11/22/13
 
Keith Nealon
 
Date
 

--------------------------------------------------------------------------------

First Release
 
Release Agreement


In consideration of the continued employment during the Transition Period and
the related continued compensation  (the “Transitional Employment Benefits”)
offered to me by ShoreTel, Inc. (the “Employer”) pursuant to my letter agreement
regarding transitional employment with Employer dated November [__], 2013 (the
“Agreement”), I agree to the following general release (the “Release”).
 
1.    On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release.  The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer.  All
such claims (including related attorneys’ fees and costs) are barred without
regard to whether those claims are based on any alleged breach of a duty arising
in statute, contract, or tort.  This expressly includes waiver and release of
any rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Americans With Disabilities Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity.  The parties agree to apply California law in
interpreting the Release.  Accordingly, I further waive any rights under Section
1542 of the Civil Code of the State of California or any similar state statute. 
Section 1542 states: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which, if known to him, must have materially affected his
settlement with the debtor.”
 
2.    This Release does not extend to, and has no effect upon, any benefits that
have accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.
 
3.    I hereby irrevocably covenant to refrain from asserting any claim or
demand, or commencing, instituting or causing to be commenced, any proceeding of
any kind against the Company based upon any claim released pursuant to Section
1. If I or any assignee of mine brings any claim, suit, action or manner of
action against the Company in administrative proceedings, in arbitration, at
law, in equity, or mixed, with respect to any claim released pursuant to Section
1 or otherwise of a type to be released pursuant to Section 1, then I shall
compensate and reimburse the Company in the amount or value of any final
judgment or settlement (monetary or other) and any related cost (including
reasonable legal fees) entered against, paid or incurred by the Company.
 
4.    In understanding the terms of the Release and my rights, I have been
advised to consult with an attorney of my choice prior to executing the
Release.  I understand that nothing in this Release is intended to constitute an
unlawful release or waiver of any of my rights under any laws and/or to prevent,
impede, or interfere with my ability and/or rights, if any:  (a) under
applicable workers’ compensation laws; (b) to seek unemployment benefits; (c) to
file a charge or complaint with a government agency such as but not limited to
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or any applicable state agency; (d) provide truthful testimony if under subpoena
to do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release.  Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer’s bylaws or other governing instruments or any agreement
addressing such subject matter between Employer and me (including any fiduciary
insurance policy maintained by Employer under which I am covered) or under any
merger or acquisition agreement addressing such subject matter, (b) any
obligations owed to me pursuant to the Agreement, (c) my rights of insurance
under any liability policy covering Employer’s officers (in addition to the
rights under subsection (a) above), or (d) any accrued but unpaid wages; any
reimbursement for business expenses pursuant to Employer’s policies for such
reimbursements, any outstanding claims for benefits or payments under any
benefit plans of Employer or subsidiaries, any accrued but unused vacation, any
ongoing agreements evidencing outstanding equity awards granted to me, any
obligations owed to me pursuant to the terms of outstanding written agreements
between myself and Employer and any claims I may not release as a matter of law,
including indemnification claims under applicable law. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration pursuant to Section 11 below, and the
arbitration provision set forth in the Agreement.

--------------------------------------------------------------------------------

5.    I understand and agree that Employer will not provide me with the
Transitional Employment Benefits unless I execute the Release.  I also
understand that I will receive, regardless of the execution of the Release, all
wages owed to me together with any accrued but unused vacation pay, less
applicable withholdings and deductions, earned through my termination date.
 
6.    As part of my existing and continuing obligations to Employer, prior to my
Separation Date, I agree to return to Employer all documents (and all copies
thereof) and other property belonging to Employer that I have had in my
possession at any time, including but not limited to files, notes, drawings,
records, business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of Employer (and all reproductions
thereof).  I understand that, even if I do not sign the Release, I am still
bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by me in connection
with my employment with Employer, or with a predecessor or successor of
Employer, pursuant to the terms of such agreement(s), including, but not limited
to the Employment, Confidential Information, Invention Assignment Agreement, and
Arbitration Agreement, dated January 30, 2012 (the “Employment, Invention and
Arbitration Agreement”).
 
7.    I represent and warrant that I am the sole owner of all claims relating to
my employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.
 
8.    I agree to keep the Transitional Employment Benefits and the provisions of
this Release confidential and not to reveal their contents to anyone except my
lawyer, my spouse or other immediate family member, and/or my financial
consultant, or as required by legal process or applicable law; until such time
as the such information is publicly filed with the Securities and Exchange
Commission.
 
9.    I understand and agree that the Release shall not be construed at any time
as an admission of liability or wrongdoing by either the Company or me.
 
10. I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.
 
11. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in accordance with the arbitration provision of the Employment,
Invention and Arbitration Agreement.  If for any reason the arbitration
procedure set forth in the Employment, Invention and Arbitration Agreement is
unavailable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor hereto.  The parties
further agree that the arbitrator shall not be empowered to add to, subtract
from, or modify, alter or amend the terms of the Release.  Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.

--------------------------------------------------------------------------------

12. I agree that I have had sufficient time in which to consider whether to
execute the Release, no one hurried me into executing the Release during that
period, and no one coerced me into executing the Release.  I understand that
this Release is effective and enforceable upon its execution the “Effective
Date”) and may not be revoked.
 
13. In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release and the Agreement contain our entire
understanding regarding eligibility for and the payment of severance benefits
and supersedes any or all prior representations and agreements regarding the
subject matter.  Once effective and enforceable, this agreement can only be
changed by another written agreement signed by me and an authorized
representative of Employer.
 
14. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims.  I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.


[Signature Page to First Release Follows]

--------------------------------------------------------------------------------

EXECUTIVE’S ACCEPTANCE OF FIRST RELEASE
 
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.  I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
 
 
Date delivered to employee ___________, ______.
 
 
 
Executed this ___________ day of ___________, ______.

 
 
 
 
 
Signature
 
 
 
Keith Nealon
 
 
Name
 



[Signature Page to First Release]



--------------------------------------------------------------------------------

Second Release


Release Agreement


In consideration of the Transition Period Benefits (the “Transition Period
Benefits”) offered to me by ShoreTel, Inc. (the “Employer”) pursuant to my
letter agreement regarding transitional employment with Employer dated November
[__], 2013 (the “Agreement”), and in connection with the termination of my
employment, I agree to the following general release (the “Release”).
 
1.    On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release.  The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment.  All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort.  This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity.  The parties agree to
apply California law in interpreting the Release.  Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute.  Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which, if known to him, must have
materially affected his settlement with the debtor.”
 
2.    This Release does not extend to, and has no effect upon, any benefits that
have accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.
 
3.    I hereby irrevocably covenant to refrain from asserting any claim or
demand, or commencing, instituting or causing to be commenced, any proceeding of
any kind against the Company based upon any claim released pursuant to Section
1. If I or any assignee of mine brings any claim, suit, action or manner of
action against the Company in administrative proceedings, in arbitration, at
law, in equity, or mixed, with respect to any claim released pursuant to Section
1 or otherwise of a type to be released pursuant to Section 1, then I shall
compensate and reimburse the Company in the amount or value of any final
judgment or settlement (monetary or other) and any related cost (including
reasonable legal fees) entered against, paid or incurred by the Company.
 
4.    In understanding the terms of the Release and my rights, I have been
advised to consult with an attorney of my choice prior to executing the
Release.  I understand that nothing in this Release is intended to constitute an
unlawful release or waiver of any of my rights under any laws and/or to prevent,
impede, or interfere with my ability and/or rights, if any:  (a) under
applicable workers’ compensation laws; (b) to seek unemployment benefits; (c) to
file a charge or complaint with a government agency such as but not limited to
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or any applicable state agency; (d) provide truthful testimony if under subpoena
to do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release.  Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer’s bylaws or other governing instruments or any agreement
addressing such subject matter between Employer and me (including any fiduciary
insurance policy maintained by Employer under which I am covered) or under any
merger or acquisition agreement addressing such subject matter, (b) any
obligations owed to me pursuant to the Agreement, (c) my rights of insurance
under any liability policy covering Employer’s officers (in addition to the
rights under subsection (a) above), or (d) any accrued but unpaid wages; any
reimbursement for business expenses pursuant to Employer’s policies for such
reimbursements, any outstanding claims for benefits or payments under any
benefit plans of Employer or subsidiaries, any accrued but unused vacation, any
ongoing agreements evidencing outstanding equity awards granted to me, any
obligations owed to me pursuant to the terms of outstanding written agreements
between myself and Employer and any claims I may not release as a matter of law,
including indemnification claims under applicable law. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration pursuant to Section 11 below, and the
arbitration provision set forth in the Agreement.

--------------------------------------------------------------------------------

5.    I understand and agree that Employer will not provide me with the
Transition Period Benefits unless I execute the Release.  I also understand that
I have received or will receive, regardless of the execution of the Release, all
wages owed to me together with any accrued but unused vacation pay, less
applicable withholdings and deductions, earned through my termination date.
 
6.    As part of my existing and continuing obligations to Employer, I have
returned to Employer all documents (and all copies thereof) and other property
belonging to Employer that I have had in my possession at any time, including
but not limited to files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Employer (and all reproductions thereof).  I understand that,
even if I do not sign the Release, I am still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Employer, or with a predecessor or successor of Employer, including, but not
limited to the Employment, Confidential Information, Invention Assignment
Agreement, and Arbitration Agreement, dated January 30, 2012 (the “Employment,
Invention and Arbitration Agreement”).
 
7.    I represent and warrant that I am the sole owner of all claims relating to
my employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.
 
8.    I agree to keep the Transition Period Benefits and the provisions of this
Release confidential and not to reveal their contents to anyone except my
lawyer, my spouse or other immediate family member, and/or my financial
consultant, or as required by legal process or applicable law; until such time
as the such information is publicly filed with the Securities and Exchange
Commission.
 
9.    I understand and agree that the Release shall not be construed at any time
as an admission of liability or wrongdoing by either the Company or me.
 
10. I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.

--------------------------------------------------------------------------------

11. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in accordance with the arbitration provision of the Employment,
Invention and Arbitration Agreement.  If for any reason the arbitration
procedure set forth in the Employment, Invention and Arbitration Agreement is
unavailable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor hereto.  The parties
further agree that the arbitrator shall not be empowered to add to, subtract
from, or modify, alter or amend the terms of the Release.  Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.
 
12. I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release.  I
understand that the offer of the Transition Period Benefits and the Release
shall expire on the twenty-second (22nd) calendar day after my employment
termination date if I have not accepted it by that time.  I further understand
that Employer’s obligations under the Release shall not become effective or
enforceable until the eighth (8th) calendar day after the date I sign the
Release provided that I have timely delivered it to Employer (the “Effective
Date”) and that in the seven (7) day period following the date I deliver a
signed copy of the Release to Employer I understand that I may revoke my
acceptance of the Release.  I understand that the Transition Period Benefits
will become available to me after the Effective Date.
 
13. In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release and the Agreement contain our entire
understanding regarding eligibility for and the payment of severance benefits
and supersedes any or all prior representations and agreements regarding the
subject matter.  Once effective and enforceable, this agreement can only be
changed by another written agreement signed by me and an authorized
representative of Employer.
 
14. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims.  I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.


[Signature Page to Second Release Agreement Follows]

--------------------------------------------------------------------------------

EXECUTIVE’S ACCEPTANCE OF SECOND RELEASE
 
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.  I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
 
 
Date delivered to employee ___________, ______.
 
 
 
Executed this ___________ day of ___________, ______.

 
 
 
 
 
Signature
 
 
 
Keith Nealon
 
 
Name
 



[Signature Page to Second Release]
 
 

--------------------------------------------------------------------------------